Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the application
2.	Claims 1-27 are pending in this application.
Claims 1-27 have been rejected. 

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 18  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

5.	Claims 1, 3, 5, 6, 7, 13, 20, 23, recite Markush group. However, in each claim the Markush group is used as in the format selected from the group consisting of A, B, C, D in these claims. Some of them are selected from  one or more of the group consisting of A, B, C, D.   Ideally the format should be “selected from  the group consisting of A, B, C and D” and  “selected from  one or more of the group the group consisting of A, B, C and D” in the claims. 
Claims 1, 10, 12, 19, 20, and 23 recite percent amounts without any specific unit. For example whether it is by weight (w/w) or by volume (v/v) or by weight/volume (w/v)  etc. which renders the claims indefinite. 

6.	Claim 18 recites “significantly reduced”. It is unclear what is meant by the phrase “significantly reduced”. This renders claim 18 indefinite.

Claim Rejections - 35 USC §103
7. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new
ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

8. 	The following is a quotation of pre-AIA  35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

9. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AlA 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or non-obviousness.

10. 	Claims 1-5, 6-8, 10, 11, 14, 15, 16-18, 19  -are rejected under 35 U.S.C. 103 as being unpatentable over Coles et al. (US 2012/0263837) in view of NPL Christian et al. WO 2014127852(A)[ (English Translation] and as evidenced by NPL beta glucan.

11.	Regarding claims 1, 2, 3, 4, 5, 7, 15, 16-18, 19, Coles et al. discloses that distillation by product e.g. condensed distillers grain (CDS) is used as animal feed supplement ([0010]), which includes natural mineral source including dolomite, magnesite etc. i.e. source as cation e.g. magnesium ([0012], [0017], [0021]) and cation makes chelate (i.e. magnesium lactate chelate) with reactive organic acid e.g. lactic acid present in distillation by-product e.g. CDS ([0017]), and this chelate has the benefit of having more bioavailability of the mineral inorganic salt from the chelate ([0039]). Coles et al. also discloses that the CDS has water ([0058])  and therefore, it reads on “an undried fermentation or distillation byproduct as claimed in claims 1, 2, 3, 4, 5, 7.
 It is known that the chelate with lactic acid and magnesium cation is is magnesium lactate chelate to meet claim 15. 
Coles et al. is silent specifically about all claimed  supplements  including  “prebiotic supplement”. 
NPL Christian et al. discloses that fermented by-product  after ethanol fermentation contain fibers , fats, unfermented starch, yeast etc. (at least in page 17, paragraph 4 under “Description).
NPL Christian et al. also discloses that fermented by-product  after ethanol fermentation contain fibers , fats, unfermented starch, yeast etc. (at least in page 17, paragraph 4 under “Description), and yeast dry weight is 16-32% by weight and yeast cell contain 15-30% beta glucan which is therefore, (26-32)%  yeast x [(0.15) –(0.30)] makes 3.9% (Lower) to 0.96% (Higher) to meet “at least 2% of the dry matter intake” as claimed in claims 1, 19. It is known and as evidenced by NPL beta glucan (page 1, first lines in bold) that beta glucan is non-starch polysaccharide. 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to combine Coles et al. to incorporate the teaching of NPL Christian et al. to consider fermentation by-product can be used as nutritional feed supplement because such fermented by-product contains nutritional supplements including beta glucan prebiotic (at least in claim 10 and page 17, paragraph 4 of NPL Christian et al.) supplement.
Regarding the phrase “to improve one or more of the features” as claimed in the Markush group of claim 1 it is to be noted that as because combinations of prior arts meet the claim limitations of the claimed invention, therefore, the supplemented diet composition made by the disclosed method would meet the supplemented diet made by the claimed method and therefore, would have the same property to enhance /improve one or more of the features as claimed in claim 1.
Regarding the phrase “for a period of at least 10 days the animal is fed a prebiotic supplement”, it is to be noted that the combinations of disclosures meet that the supplement contains prebiotic beta glucan. It is also understood from the disclosure that the supplement can be used daily with the feed stuff also. Therefore, it meets “for a period of at least 10 days the animal is fed a prebiotic supplement”.
Regarding the phrase “C3/C4 organic acids with a multivalent cation source to precipitate a reaction product”, it is to be noted that Coles et al. discloses that lactic acid forms chelates with magnesium cation ([0039], [0040]) and lactic acid present in stillage/CDS ([0039], [0040]) and magnesium cation source can be MgCO3 ([0058]). It would have been obvious that chelate complex is the reaction product and is precipitated to meet claim 1. It is also known that magnesium carbonate provides magnesium cation and releases carbon di oxide ([0053], [0054]).
It is also applicable for the claim limitations of claims 16-18 that claims 16-18 recite similar property of the end product and therefore, the disclosed combinations of prior arts meet the claimed method to make the claimed product which will have the claimed properties as claimed in claims 16-18. 

12.	Regarding claim 6, Coles discloses it can be magnesium carbonate ([0059], [0065]). 

13.	Regarding claim 8, Coles discloses that the temperature can be 75 degree C ([0059]). Cole does not specifically mention the phrase “below the Maillard threshold temperature” as claimed in claim 8. However, it is evidenced from applicants’ specification, this reaction is carried out at 75 degree C (at least in [0088] in PGPUB) and drying temperature may be as low as at 80 degree C (at least in [0091] in PGPUB). Therefore, this disclose lower value of drying  temperarture 80 degree C can be considered as below threshold temperature as claimed in claim 8. It is to be noted that it is within the skill of one of ordinary skill in the art to optimize the temperature and time of reaction to make chelate and the temperature can be optimized below the Maillard threshold temperature by changing the time of reaction (as temperature and time are inverse relationship) in order to avoid Maillard reaction. Also, this can be addressed using Result Effective Variable and mentioned below. 
Absent showing of unexpected results, the specific amount of temperature below Maillard threshold temperature is not considered to confer patentability to the claims. As the Maillard reaction conditions are variables that can be modified, among others, by adjusting the temperature, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of chocolate (4)   in Coles et al., to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired reaction below Maillard threshold temperature  (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 

14.	 Regarding claims 10, 11 and 14, Coles et al. also discloses that the lactic acid 27%, acetic acid 3% ([0059]) to meet claim 10 and pH is from 4.1-7.0 ([0059]) to meet claim 14. It is to be noted that the disclosure that pH rose from 4.1-7.0 ([0059]) can be interpreted as the starting condensed distillers’ grain (CDS) which has pH 4.1 is converted to chelated complex containing animal feed supplement ([0017], [0020], [0012]) by the reaction between cation (Mg) with reactive lactic acid ([0059]) to read on claim 11. The reason is CDS is from the fermentation of raw material from plant source e.g. corn etc. is disclosed by NPL Christian et al. discloses (at least on page 22 first line, first paragraph) and therefore, it reads on “starting material for the prepared precursor is an acidic plant material” as claimed in claim 11. 

15.	Claims 9, 11 are  rejected under 35 U.S.C. 103 as being unpatentable over Coles et al. (US 2012/0263837) in view of NPL Christian et al. as applied to claim 1 and further in view of Perreli- Minetti et al. USPN 2852387 in view of Block et al. US 2008/0146520.

16.	Regrading claim 9, it is to be noted that Coles et al. discloses fermentation by-product, stillage , e.g. CDS etc. ( [0037], [0038], [0040]) 
However, Coles et al. in view of NPL Christian et al. are specifically silent about “Grape marc”.
Perreli- Minetti et al. discloses that the stillage obtained after additional fermentation of the residues (Pomace) received after first fermentation ( col 4 lines 15-20 and Fig 1 e.g. “Pomace-water Fermentation Tank”) are considered as waste and generally discarded (Fig 1) and therefore, stillage received after second fermentation of grape pomace.
Therefore, it is to be noted that stillage from any fermented waste as disclosed by Coles et al. (at least in [0037], [0038], [0040]) can be considered from the grape pomace  fermentation product as stillage also (e.g. Fig 1 of Perreli- Minetti et al. and [0040] of Coles et al.) which will make chelates because of the presence of reactive organic acid (in Coles et al. at least in [0039]) and in presence of mineral e.g. magnesium etc. (in Coles at least in [0039], [0048], [0053], [0054]). Therefore,  grape pomace is fermented before reacting with the multivalent cation to meet claim 9 because pomace after fermentation makes fermented waste stillage (Fig 1 of Perreli- Minetti et al. ) which provides reactive organic acid to react with the mineral cation (in Coles et al. [0039],  ], [0048], [0053], [0054]). 
Block et al. discloses that grape pomace can be used as an animal feed ([0036]). 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Coles et al. in view of NPL Christian et al. to include the teaching of Perreli- Minetti et al. who discloses that  grape pomace which is made after additional fermentation of grape pomace fermentation (col 3 line 42, col 4 lines 10-15, lines 22-25, col 5 lines 65-75) and therefore, can be considered as waste utilization from grape and grape pomace after fermentation  from distillery as starting material because Block et al. discloses that grape pomace can be used as an animal feed (Block et al. [0036]).

17.	Regrading claim 11, claim 11 has been rejected above. However, additionally , it is also addressed here.  
Coles et al. in view of NPL Christian et al. are specifically silent about “acidic plant material”.
Perreli- Minetti et al. discloses that the still containing pomace are considered as waste and generally discarded (Fig 1). Perreli- Minetti et al. also discloses that 
grape pomace which is made after fermentation (col 4 lines 10-15, lines 22-25, col 5 lines 65-75) and followed by pressing the pomace which retains moisture (col 3 lines 42) and therefore, can be considered as waste from distillery when grape is used as starting material.
Block et al. discloses that grape pomace can be used as an animal feed ([0036]). 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to combine Coles et al.in view of  NPL Christian et al.  to incorporate the teaching of Perreli- Minetti et al. the still containing pomace are considered as waste and generally discarded (Fig 1) and this fermented by-product waste from grape pomace can be processed to use  as feed supplement as disclosed by Block et al. ( [0036]). 
Therefore, Coles et al.in view of NPL Christian et al.  and Block et al. meet the claim limitation of “the starting material for the prepared precursor is an acidic plant material”. Regarding pH, Coles et al. also discloses that usually, the by-product containing organic acids ([0059])  and pH is from 4.1-7.0 ([0059]). It is also to be noted that the acidic plant material e.g. grape pomace has acidic ph. 

18.	Claims 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over 
Coles et al. (US 2012/0263837) in view of NPL Christian et al.  as applied to claim 1 and as evidenced by Kohl et al. US 2013/0165678 and as evidenced by NPL Bideaux et al.
Regarding claim 12, it is evidenced by Kohl et al. that soluble components of stillage from such type of fermented waste (e.g.  corn fermentation) includes glycerol also (Table 1). Even if the exact amount is not mentioned, however, it depends on the fermentation conditions and the starting material. Therefore, it is variable. It is within the skill of one of ordinary skill in the art to optimize the fermentation condition to control the amount of glycerol production during fermentation by controlling the fermentation condition as is evidenced by NPL  Bideaux et al. (Title, and at least in Abstract and Fig 1).
Absent showing of unexpected results, the specific amount of glycerol is not considered to confer patentability to the claims. As the  amount of by-product glycerol are  variables  that can be modified, among others, by adjusting the type of raw material and  fermentation condition as evidenced by NPL Bideux et al., the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of glycerol in Coles et al., to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired amount of residual glycerol within the claimed small range amounts of 5-15% (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

19.	Regarding claim 13, NPL Christian et al. discloses that fermented by-product  after ethanol fermentation contain fibers , fats, unfermented starch, yeast etc. (at least in page 17, paragraph 4 under “Description). 

20.	Claims 20, 21, are rejected under 35 U.S.C. 103 as being unpatentable over Coles et al. (US 2012/0263837) in view of NPL Christian et al. and further in view of Thornberg et al. USPN 5260089 and as evidenced by NPL Beavers et al. (in New J. Chem., 2009, 33, 1951–1959) and as evidenced by NPL beta glucan.

21.	Regarding claims 20, 21, Coles et al. discloses that distillation by product e.g. condensed distillers grain (CDS) is used as animal feed supplement ([0010]), which includes natural mineral source including dolomite, magnesite etc. i.e. source as cation e.g. magnesium ([0012], [0017], [0021]) and cation makes chelate with reactive organic acid e.g. lactic acid present in distillation by-product e.g. CDS ([0017]), and this chelate has the benefit of having more bioavailability of the mineral inorganic salt from the chelate ([0039]). Coles et al. also discloses that the CDS has water ([0058]). 
Coles et al. is silent specifically about all claimed  supplements  including  “prebiotic supplement”. 
NPL Christian et al. discloses that fermented by-product  after ethanol fermentation contain fibers , fats, unfermented starch, yeast etc. (at least in page 17, paragraph 4 under “Description).
NPL Christian et al. also discloses that fermented by-product  after ethanol fermentation contain fibers , fats, unfermented starch, yeast etc. (at least in page 17, paragraph 4 under “Description), and yeast dry weight is 16-32% by weight and yeast cell contain 15-30% beta glucan which is therefore, (26-32)%  yeast x [(0.15) –(0.30)] makes 3.9% (Lower) to 0.96% (Higher) to meet “at least 2% of the dry matter intake” as claimed in claim 20. It is known and as evidenced by NPL beta glucan (page 1) that beta glucan is non-starch polysaccharide. 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to combine Coles et al. to incorporate the teaching of NPL Christian et al. to consider fermentation by-product can be used as nutritional feed supplement because such fermented by-product contains nutritional supplements including beta glucan prebiotic (at least in claim 10 and page 17, paragraph 4 of NPL Christian et al.) supplement.
Regarding the phrase “to improve one or more of the features” as claimed in the Markush group of claim 1 it is to be noted that as because combinations of prior arts meet the claim limitations of the claimed invention, therefore, the supplemented diet composition made by the disclosed method would meet the supplemented diet made by the claimed method and therefore, would have the same property to enhance /improve one or more of the features as claimed in claim 20.
Regarding the phrase “C3/C4 organic acids with a multivalent cation source to precipitate a reaction product”, it is to be noted that Coles et al. discloses that lactic acid forms chelates with magnesium cation ([0039], [0040]) and lactic acid present in stillage/CDS ([0039], [0040]) and magnesium cation source can be MgCO3 ([0058]). It would have been obvious that chelate complex is the reaction product and is precipitated to meet claim 1.   It is also known that magnesium carbonate provides magnesium cation and releases carbon di oxide ([0053], [0054]).
Regarding the phrase “condensed distillers solubles’ with magnesium oxide to precipitate a reaction product”, it is to be noted that Coles et al. discloses that lactic acid forms chelates with magnesium cation ([0039], [0040]) and lactic acid present in stillage/CDS ([0039], [0040]) and magnesium cation source can be MgCO3 ([0058]) also. It is also known that magnesium carbonate provides magnesium cation and releases carbon di oxide ([0053], [0054]).
However, although it is not mentioned, if the source is MgO, it is known that the
reaction would follow as disclosed ([0053]), [0054]), however, without the carbon di oxide formation. 
More specifically, (additionally), examiner used additional reference by Thornberg et al. to teach mineral cation magnesium source can be magnesium oxide also ( col 3 lines 35-40)  in order to make complex with lactic acid present in the CDS to form chelate as disclosed by NPL Beaves et al. (at least under Introduction) which provides the benefit of better bioavailability of magnesium cation (in Coles et al. [0039] e.g. last three lines , “far more bioavailable”). 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to combine Coles et al. in view of NPL Christian et al.  to incorporate  the teaching of Thornberg et al. to teach mineral cation magnesium source can be magnesium oxide also ( col 3 lines 35-40)  in order to make complex with lactic acid present in the CDS to form chelate as disclosed by NPL Beaves et al. (at least under Introduction) which provides the benefit of better bioavailability of magnesium cation (in Coles et al. [0039] e.g. last three lines, “far more bioavailable”). 
Regarding the phrase “for a period of at least 10 days the animal is fed a prebiotic supplement”, it is to be noted that the combinations of disclosures meet that the supplement  contains prebiotic beta glucan. It is also understood from the disclosure that the supplement can be used daily with the feed stuff also. Therefore, it meets “for a period of at least 10 days the animal is fed a prebiotic supplement”.
Regarding the phrase “ to improve one or more of the features” as claimed in the Markush group, it is to be noted that as because combinations of prior arts meet the claim limitations of the claimed invention, therefore, the supplemented diet composition made by the disclosed method would meet the supplemented diet made by the claimed method and therefore, would have the same property to enhance /improve one or more of the features as claimed in claim 20.

22.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Coles et al. (US 2012/0263837) in view of NPL Christian et al.  and further in view of Thornberg et al. USPN 5260089) as evidenced by NPL Beavers et al. and as evidenced by NPL beta glucan as applied to claim 20 and further in view Bachmeier et al. US 2003/0104112.

23.	Regarding claim 22, Coles et al. in view of NPL Christian et al. and Thornberg et al. are silent about “is fed onto wet cake during a drying process”. 
Bachmeir et al. discloses that livestock feed supplement can be compressed to remove water to the desired extend (i.e. during drying) in order to make wet cake into a feed block or a feed block can be made  ([0007]) that is consumable by livestock animal ([0007]) in order to provide desired shape of the feed composition for the desired end user’s use. 
	One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to combine Coles et al. in view of NPL Christian et al.  to incorporate  the teaching of Bachmeier et al. to make compressed form that comprises wet cake into a feed block or a feed block can be made  ([0007]) that is consumable by livestock animal ([0007]) in order to provide desired shape of the feed composition for the desired end user’s use.

24.	Claims 23, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Coles et al. (US 2012/0263837) in view of NPL Christian et al. and further in view of Perreli- Minetti et al. USPN 2852387 in view of Block et al. US 2008/0146520 and further as evidenced by NPL Grape Marc.

25.	Regrading claim 23, 24, Coles et al. discloses that distillation by product e.g. condensed distillers grain (CDS) is used as animal feed supplement ([0010]), which includes natural mineral source including dolomite, magnesite etc. i.e. source as cation e.g. magnesium ([0012], [0017], [0021]) and cation makes chelate with reactive organic acid e.g. lactic acid present in distillation by-product e.g. CDS ([0017]), and this chelate has the benefit of having more bioavailability of the mineral inorganic salt from the chelate ([0039]). Coles et al. also discloses that the CDS has water ([0058]). 
Coles et al. is silent specifically about all claimed  supplements  including  “prebiotic supplement”. 
NPL Christian et al. discloses that fermented by-product  after ethanol fermentation contain fibers , fats, unfermented starch, yeast etc. (at least in page 17, paragraph 4 under “Description).
NPL Christian et al. also discloses that fermented by-product  after ethanol fermentation contain fibers , fats, unfermented starch, yeast etc. (at least in page 17, paragraph 4 under “Description), and yeast dry weight is 16-32% by weight and yeast cell contain 15-30% beta glucan which is therefore, (26-32)%  yeast x [(0.15) –(0.30)] makes 3.9% (Lower) to 0.96% (Higher) to meet “at least 2% of the dry matter intake” as claimed in claim 20. It is known and as evidenced by NPL beta glucan (page 1) that beta glucan is non-starch polysaccharide. 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to combine Coles et al. to incorporate the teaching of NPL Christian et al. to consider fermentation by-product can be used as nutritional feed supplement because such fermented by-product contains nutritional supplements including beta glucan prebiotic (at least in claim 10 and page 17, paragraph 4 of NPL Christian et al.) supplement.
Regarding the phrase “to improve one or more of the features” as claimed in the Markush group of claim 1 it is to be noted that as because combinations of prior arts meet the claim limitations of the claimed invention, therefore, the supplemented diet composition made by the disclosed method would meet the supplemented diet made by the claimed method and therefore, would have the same property to enhance /improve one or more of the features as claimed in claim 20.
Regarding the phrase “C3/C4 organic acids with a multivalent cation source to precipitate a reaction product”, it is to be noted that Coles et al. discloses that lactic acid forms chelates with reactive lactic acid present in stillage/CDS ([0039], [0040]) and
Cole et al. also discloses that the reaction can be with calcium carbonate ([0053]) 
However, Coles et al. in view of NPL Christian et al. are silent about “Grape marc”.
Perreli- Minetti et al. discloses that the still containing pomace are considered as waste and generally discarded (Fig 1). Perreli- Minetti et al. also discloses that 
Final waste  as Stillage, (with Fig 1 of Perreli- Minetti et al.) which is made after fermentation (col 4 lines 10-15, lines 22-25, col 5 lines 65-75) (col 3 lines 42) and therefore, can be considered as waste from distillery which is grape pomace and is also known as grape marc as evidenced by NPL Grape Marc (Pages 1-2).
Block et al. discloses that grape pomace can be used as an animal feed ([0036]). 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to combine the teachings of Perreli- Minetti et al. and Block et al. to consider grape pomace which is made after fermentation of grape (col 4 lines 10-15, lines 22-25, col 5 lines 65-75) and followed by pressing the pomace which retains moisture (col 3 lines 42) and therefore, can be considered as waste from distillery when grape is used as starting material and it  can be used as an animal feed as disclosed by Block et al. ([0036]).
Regarding the phrase “for a period of at least 10 days the animal is fed a prebiotic supplement”, it is to be noted that the combinations of disclosures meet that the supplement  contains prebiotic beta glucan. It is also understood from the disclosure that the supplement can be used daily with the feed stuff also. Therefore, it meets “for a period of at least 10 days the animal is fed a prebiotic supplement”.
Regarding the phrase “ to improve one or more of the features” as claimed in the Markush group, it is to be noted that as because combinations of prior arts meet the claim limitations of the claimed invention, therefore, the supplemented diet composition made by the disclosed method would meet the supplemented diet made by the claimed method and therefore, would have the same property to enhance /improve one or more of the features as claimed in claim 23.

26.	Claim 25 is  rejected under 35 U.S.C. 103 as being unpatentable over Coles et al. (US 2012/0263837) in view of NPL Christian et al. as applied to claim 1 and further as evidenced by NPL Cattle Beast.

27.	Regarding claim 25, Cole et al. discloses that animal is cattle ([0055]). It is known that “cattle beast” is nothing but cattle because it is known and is evidenced by NPL “Cattle beast” that it means “an individual domesticated bovine animal” is beast (Pages 1-2).

28.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Coles et al. (US 2012/0263837) in view of NPL Christian et al. and further in view of Thornberg et al. USPN 5260089 and as evidenced by NPL Beavers et al. (in New J. Chem., 2009, 33, 1951–1959) as applied to claim 20 and further as evidenced by NPL Cattle Beast.

29.	Regarding claim 26, Cole et al. discloses that animal is cattle ([0055]). It is known that “cattle beast” is nothing but cattle because it is known and is evidenced by NPL “Cattle beast” that it means “an individual domesticated bovine animal” is beast (Pages 1-2).

30.	Claim 27 rejected under 35 U.S.C. 103 as being unpatentable over Coles et al. (US 2012/0263837) in view of NPL Christian et al. and further in view of Perreli- Minetti et al. USPN 2852387 in view of Block et al. US 2008/0146520 as applied to claim 23 and further as evidenced by NPL Cattle Beast.

31.	Regarding claim 27, Cole et al. discloses that animal is cattle ([0055]). It is known that “cattle beast” is nothing but cattle because it is known and is evidenced by NPL “Cattle beast” that it means “an individual domesticated bovine animal” is beast (Pages 1-2).

Pertinent prior art
32.	Lam et al. US 2015/0072391 
Lam discloses that  glycerol is considered as undesired by product in such a fermentation e.g. ethanol. Therefore, it would have been obvious that there will be some (less) undesired by-product glycerol during ethanol fermentation which will eventually be in the waste product after the purification of ethanol after fermentation ([0108]).

Conclusion
33. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792